—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered March 15, 1999, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2xh to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established that defendant, after shoplifting merchandise, twice engaged in the use of physical force against the store’s security guard in efforts to retain control of the stolen property, which continued to be in his possession (see, People v McMahon, 279 AD2d 272, lv denied 96 NY2d 803).
The court also properly precluded defendant’s attempt to impeach the security guard concerning his omission of certain facts from his testimony before the grand jury, since there was no showing that his attention was drawn to those facts by specific questioning (see, People v Bornholdt, 33 NY2d 75, 88, cert denied sub nom. Victory v New York, 416 US 905), and since his failure to volunteer the additional information was not an unnatural omission (compare, People v Montalvo, 285 AD2d 384, lv denied 96 NY2d 941). Concur — Williams, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.